Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative: Jacques Etkowicz on 08 September 2022.

The application has been amended as follows: 

Claim 1:
The phrase “a pressing device which presses” in Line 10 has been replaced with the phrase --a pressing device comprising a leaf spring which presses--.
The phrase “the gas pump,” in Line 17 has been replaced with the phrase --the vacuum vane cell pump,--.
The phrase “the pump is” in Line 19 has been replaced with the phrase --the vacuum vane cell pump is--.
The phrase “of the pump and” in Line 20 has been replaced with the phrase --of the vacuum vane cell pump and--.
The phrase “the vacuum pump during” in Line 23 has been replaced with the phrase --the vacuum vane cell pump during--.
The phrase “of the vacuum pump;” in Lines 26 – 27 has been replaced with the phrase --of the vacuum vane cell pump;--.

Claim 4:
The phrase “a flexurally stressed spring or a torsionally stressed spring.” In Line 2 has been replaced with the phrase --a flexurally stressed spring.--.

Claim 10:
The phrase “vane eel I pump” in Line 1 has been replaced with the phrase --vane cell pump--.
The phrase “and in that the” in Line 3 has been replaced with the phrase --and the--.

Claim 14:
The phrase “by means of the” in Line 2 has been replaced with the phrase --by the--.

Claim 15:
The phrase “according to Claim 1,” in Line 1 has been replaced with the phrase --according to Claim 3,--.

Claim 25:
The phrase “the gas pump” in Line 4 has been replaced with the phrase --the pump--.
The phrase “a pressing device which presses” in Line 13 has been replaced with the phrase --a pressing device comprising a leaf spring which presses--.
The phrase “the gas pump” in Line 20 has been replaced with the phrase --the pump--.
The phrase “inside the gas pump” in Lines 21 – 22 has been replaced with the phrase --inside the pump--.
The phrase “by means of the delivery device” in Line 22 has been replaced with the phrase --by the delivery device--.
The phrase “when the gas pump is” in Line 22 has been replaced with the phrase --when the pump is--.
The phrase “environment of the gas pump during” in Line 25 has been replaced with the phrase --environment of the pump during--.
The phrase “of the gas pump; and” in Lines 28 – 29 has been replaced with the phrase -- of the pump; and--.
The phrase “the vacuum vane cell pump” in Line 30 has been replaced with the phrase --the pump--.

Claim 26:
The phrase “the gas pump” in Line 1 has been replaced with the phrase --the pump--.

Claim 33:
The phrase “a pressing device which presses” in Line 11 has been replaced with the phrase --a pressing device comprising a leaf spring which presses--.
The phrase “the gas pump” in Line 18 has been replaced with the phrase --the vacuum vane cell pump--.
The phrase “the pump” in Line 20 has been replaced with the phrase --the vacuum vane cell pump--.
The phrase “the pump” in Line 21 has been replaced with the phrase --the vacuum vane cell pump--.
The phrase “the vacuum pump” in Line 24 has been replaced with the phrase --the vacuum vane cell pump--.
The phrase “the vacuum pump” in Lines 27 – 28 has been replaced with the phrase --the vacuum vane cell pump--.

Claim 34:
The phrase “the gas pump” in Line 17 has been replaced with the phrase --the vacuum vane cell pump--.
The phrase “the pump” in Line 19 has been replaced with the phrase --the vacuum vane cell pump--.
The phrase “the pump” in Line 20 has been replaced with the phrase --the vacuum vane cell pump--.
The phrase “the vacuum pump” in Line 23 has been replaced with the phrase --the vacuum vane cell pump--.
The phrase “the vacuum pump” in Lines 26 – 27 has been replaced with the phrase --the vacuum vane cell pump--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In Re Claims 1, 3, 4, 6 – 16, 19, 20, 21, 23, 24 and 29 – 32, the prior art of record does not disclose the vacuum vane cell pump of Claim 1, but more specifically, the combination of a leaf spring along with all the other limitations of Claim 1.  Although leaf springs are well known, it would not have been obvious to combine a leaf spring with the teachings of Takeyama and Sato to arrive at the invention of Claim 1 without the benefit of Applicant’s disclosure.

In Re Claim 25 and 26, the prior art of record does not disclose the negative pressure system of Claim 25, but more specifically, the combination of a leaf spring along with all the other limitations of Claim 25.  Although leaf springs are well known, it would not have been obvious to combine a leaf spring with the teachings of Takeyama and Sato to arrive at the invention of Claim 25 without the benefit of Applicant’s disclosure.

In Re Claim 33, the prior art of record does not disclose the claimed vacuum vane cell pump, but more specifically, the combination of a leaf spring along with all the other limitations of Claim 33.  Although leaf springs are well known, it would not have been obvious to combine a leaf spring with the teachings of Schneider, Takeyama and Sato to arrive at the invention of Claim 33 without the benefit of Applicant’s disclosure.

In Re Claim 34, although all the individual claimed limitations are disclosed across the Takeyama, Sato and Frei references, it would not have been obvious to combine Takeyama, Sato and Frei to arrive at the invention of Claim 34 without the benefit of Applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12 September 2022